Exhibit 10.1 SCHEDULE 2 £5,165,652,430.56 €500,000,000 $650,000,000 SENIOR FACILITIES AGREEMENT dated 3 March 2006, as amended and restated on 22 May 2006, 10 July 2006, 10 August 2006, 4 April 2007, 15 May 2008 and 10 November between VIRGIN MEDIA INC. (formerly known as NTL Incorporated) as Ultimate Parent VIRGIN MEDIA FINANCE PLC (formerly known as NTL Cable PLC) as Parent VIRGIN MEDIA INVESTMENT HOLDINGS LIMITED (formerly known as NTL Investment Holdings Limited) TELEWEST COMMUNICATIONS NETWORKS LIMITED VMIH SUB LIMITED (formerly known as NTLIH Sub Limited) as UK Borrowers VIRGIN MEDIA DOVER LLC (formerly known as NTL Dover LLC) as US Borrower THE ORIGINAL GUARANTORS DEUTSCHE BANK AG, LONDON BRANCH J.P.
